TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 26, 2013



                                     NO. 03-12-00354-CV


    Texas Health and Human Services Commission; Tom Suehs, in his official capacity
         as the Commissioner of Health and Human Services; and Billy Millwee,
         in his official capacity as the Texas State Medicaid Director, Appellants

                                              v.

      Advocates for Patient Access, Inc.; John Doe A, by and through his next friend,
       Laura Garza; John Doe B, by and through his next friend, Nayeli Garza; and
          Jane Doe A, by and through her next friend, Isabel Tijerina, Appellees




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
          DISMISSED AS MOOT -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE having this day come on to be considered, and it appearing to the Court that

nothing is presented for review and the appeal should therefore be dismissed:          IT IS

ACCORDINGLY considered, adjudged and ordered that the appeal be dismissed as moot in

accordance with the opinion of this Court. It is FURTHER ordered that each party shall bear

their own costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.